Citation Nr: 0640055	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for disability of the left shoulder due to pacemaker 
surgery performed by VA.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for a scar due to pacemaker surgery performed by VA.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

The VA treatment in June 2000 did not involve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation benefits under 
38 U.S.C.A. § 1151 for left shoulder disability due to 
pacemaker surgery performed by VA are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  The criteria for VA compensation benefits under 
38 U.S.C.A. § 1151 for a scar due to pacemaker surgery 
performed by VA are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims were filed in May and July 2002.  The 
current version of 38 U.S.C.A. § 1151 is applicable, since it 
applies to claims received by VA on or after October 1, 1997.  
See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998).  It 
provides, in pertinent part, that a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. § 
1701(3)(A), and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151 (West 2002).  Compensation is awarded 
under § 1151 in the same manner as if the additional 
disability were service connected.  Id.

In the present case, the record shows that the veteran had a 
pacemaker surgically implanted by VA on June 14, 2000.  He 
developed an infection, and VA removed the pacemaker on June 
26, 2000.  He now maintains that he is entitled to VA 
compensation benefits under 38 U.S.C.A. § 1151 as a result of 
these procedures.  He is arguing, in essence, that the 
problems with his heart in June 2000 were brought on by 
medication that VA prescribed negligently, and that he did 
not need a pacemaker.  He also contends that the surgeries 
were performed negligently, so as to result in infection and 
subsequent additional disability.  His argument is based in 
part on February 29, 2000 and June 10, 2000 VA medical 
records; these records have been addressed by medical 
opinions, as discussed below.  

Pertinent VA medical opinions were obtained in 2005 and 2006.  
The 2005 opinion includes the statement that it is at least 
as likely as not that it is at least 50 percent or more 
probable that the veteran did develop additional disability 
to the left shoulder as a result of the pacemaker procedures 
that were performed on June 14 and June 26, 2000.  The 2006 
opinion contains the statement that it is at least as likely 
as not that the veteran developed additional disability of 
the left shoulder to include a disabling scar as a result of 
the June 14, 2000 and/or the June 26, 2000 procedures.  
Additional disability alone, however, is not a sufficient 
basis upon which to grant the benefits sought.  It is also 
necessary to show that the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  Neither the 2005 nor the 2006 report indicates 
that there was an event not reasonably foreseeable.  
Consequently, the Board will focus its discussion on whether 
the additional disability was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing 
treatment.  

Neither the 2005 examiner nor the 2006 examiner indicated 
that the additional disability to the left shoulder was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  The 2005 
examiner's comments were that she did not feel that the 
veteran's additional left shoulder disability was a result of 
carelessness or negligence, and that pacemaker pocket 
hematoma and infection are recognized complications resulting 
from pacemaker placement.  She indicated that pocket hematoma 
and infection were considered an ordinary risk because they 
are recognized complications from that procedure and that 
they may result in scar tissue or trauma to that area.  The 
2006 examiner indicated that having the left shoulder 
immobilized post-permanent pacemaker therapy and decreased 
movement or limitation of movement due to the placement of a 
PICC line is an ordinary event that occurs after these 
procedures, and that this additional disability was not at 
least as likely as not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.

The 2005 and 2006 opinions differed somewhat in discussing 
whether there was an element of VA fault to conclude in 2000 
that the veteran needed a pacemaker, or whether the necessity 
for a pacemaker was brought on by an element of fault in the 
management of the veteran's medications.  In considering 
these two opinions, the Board gives more weight to the 2006 
report.  A significant difference between the 2005 opinion 
and the 2006 opinion is the completeness of the record before 
the physician giving the opinion.  The 2005 examiner 
indicated that the records from between June 10 and June 14, 
2000 were not before her to consider; she admitted in her 
discussion that she was not exactly clear about all of the 
medical management that had taken place before the pacemaker 
was inserted.  These records were before the 2006 examiner.  
The 2006 examiner also performed research on the topic of 
treatment of diastolic dysfunction and incorporated 
information from it into the opinion about whether there was 
faulty treatment.  The 2006 examiner had more evidence 
available to consider, discussed it in detail, and performed 
research before rendering the opinion, which thoroughly 
explained why the treatment rendered was not faulty.  
Consequently, where these two opinions differ, the 2006 
examiner's opinions are accepted over the 2005 examiner's 
opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for determining probative value of medical opinions include 
their thoroughness and detail, whether they discussed why 
contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  

The 2006 examiner opined that the necessity for the pacemaker 
was not brought on by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in VA management of the veteran's medications.  The physician 
noted that diastolic dysfunction had been found in February 
2000, that isolated diastolic dysfunction has 5 major causes, 
and that its treatment remains empiric since trial data is 
limited regarding treatment.  The 2006 examiner reviewed the 
circumstances present in February 2000 as reflected by 
treatment records and concluded that the veteran's physicians 
in February 2000 appropriately made the decision to 
discontinue Norvasc and begin verapamil.  This opinion was 
based on the facts that the veteran had had atrial 
fibrillation, congestive heart failure with systolic and 
diastolic dysfunction, and a dilated cardiomyopathy with an 
ejection fraction of 25%, and on the fact that a patient has 
to be monitored for symptoms to determine whether there was 
an adverse effect from the medication.  In the veteran's 
case, apparently he had no symptoms that were recognizably 
attributed to his heart until the syncopal episode with 
asystole which appeared to have been appropriately managed on 
June 10, 2000.  

The details the 2006 examiner considered are evident in the 
report.  It was noted that prior to February 29, 2000 and the 
cardiac evaluation that revealed systolic and diastolic 
dysfunction, there was no indication that the veteran needed 
medications changed to add verapamil and eliminate any other 
medications.  Consequently, the 2006 opinion was that the 
physicians obtaining the data and information regarding the 
veteran's systolic and diastolic dysfunction acted 
appropriately by placing him on a medication that had proven 
benefit for diastolic and systolic dysfunction, 
cardiomyopathy, and atrial fibrillation.  The 2006 opinion 
indicated that even though verapamil does have a history of 
negative inotropic effect and can lead to heart failure 
symptoms in some patients, the benefits for the drug in this 
patient were considered to have been outweighed by the risks.   
The 2006 examiner also indicated that the veteran did not 
develop symptoms until 4 months into therapy with verapamil, 
and that Lopressor and digoxin are shown in literature to 
improve survival in patients with heart failure, particularly 
when it is due to systolic dysfunction.  The opinion also 
noted what the major contraindications would be to the use of 
digoxin and Lopressor.

The record also contains an August 2002 medical opinion that 
does not conflict with the 2006 opinion.  The 2002 examiner 
indicated that the pacemaker was implanted because the 
veteran had had bouts of asystole and that the infection the 
veteran developed at the pacemaker site was a known 
complication of the pacemaker implantation procedure.  His 
opinions were in response to a request of him to render an 
opinion as to whether the necessity for a pacemaker existed 
in June 2000.  In essence, he was saying that the necessity 
for a pacemaker did exist.  

Medical opinions communicated by laypersons such as the 
veteran, whether purportedly originating from a doctor or by 
the layperson himself, are not competent, even if they are 
reported in medical records.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993); Robinette v. Brown, 8 Vet. App. 69 (1995); LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  Therefore, the lay 
statements such as those rendered in May 2001 (in a VA 
medical record), July 2002, January and May 2003, and March 
2005 are of no probative value.  

As discussed in the 2006 opinion, the July 6, 2000 notation 
in a VA medical record -- which indicates that the doctor who 
wrote it had to discuss with cardiology the reason for the 
pacemaker, since the veteran was clearly not dependent on it 
-- is not a medical opinion that the decision to place the 
pacemaker in the first place was a faulty one.  Likewise, a 
VA medical record from later in July 2000 containing some 
similar information is not a medical opinion that the 
original decision to place the pacemaker was faulty.  

The notation in a February 29, 2000 VA medical record -- 
which states that the veteran had had significant diastolic 
dysfunction as well as systolic dysfunction, which were not 
being treated appropriately -- is not a medical opinion 
indicating that there was faulty treatment.  In this regard, 
the January 2006 VA report -- which did opine negatively 
regarding whether giving the medication which was given 
constituted faulty treatment -- reports that treatment of 
isolated diastolic dysfunction remains empiric.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In June 2002, August 
2004, and February 2005 letters, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
and 38 C.F.R. § 3.361, concerning Section 1151 claim 
requirements, in the December 2002 statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claims are harmless, as compensation has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained pertinent VA and private 
medical records and three medical opinions, two with 
examinations.  The veteran also testified and submitted lay 
statements.  The Board remanded the case in August 2004 to 
obtain consent forms from the Birmingham, Alabama VA Medical 
Center for the June 26, 2000 pacemaker removal surgery.  
However, it was learned in July 2005 that none exist, so 
remand per Stegall v. West, 11 Vet. App. 268 (1998) is not 
required and further attempts to obtain it would be futile, 
so they are not required.  38 C.F.R. § 3.159.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Compensation benefits under 38 U.S.C. § 1151 for disability 
of the left shoulder due to pacemaker surgery performed by VA 
are denied.

Compensation benefits under 38 U.S.C. § 1151 for a scar due 
to pacemaker surgery performed by VA are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


